DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) claim 1 and its depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Jeong et al. (US Publication 2020/0066453) is relied upon to disclose the curvature of the internal electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Publication 2006/0256504) in view of Tahara et al. (US Publication 2019/0180938) and in further view of Jeong et al. (US Publication 2020/0066453).
In re claim 1, Kojima discloses a multilayer ceramic electronic component comprising: 
a stacked body (1 – Figure 1, ¶38) including a plurality of dielectric layers (¶42) and a plurality of internal electrode layers (21 to 2n – Figure 1, ¶42) alternately stacked along a stacking direction (Figure 2), the stacked body including: 
a first main surface (102– Figure 1, ¶44) and a second main surface (101 – Figure 1, ¶44) opposite to each other in the stacking direction; 
a first lateral surface and a second lateral surface (Surfaces facing towards and away from viewer – Figure 1) opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction; and 
a first end surface and a second end surface (160, 170 – Figure 1, ¶39) opposite to each other in a length direction orthogonal or substantially orthogonal to both the stacking direction and the width direction (Figure 1); 
a first external electrode (41 – Figure 1, ¶39) covering the first end surface (160 – Figure 1) and continuously extending from the first end surface to each of the first main surface, and the second main surface (Figure 1); and 
a second external electrode (42– Figure 1, ¶39) covering the second end surface (170 – Figure 1) and continuously extending from the second end surface to each of the first main surface, the second main surface (Figure 1); 
wherein the stacked body includes: a first outer layer of the plurality of dielectric layers (portion of 1 above 21 – Figure 1), the first outer layer defining the first main surface (102 – Figure 1); and 
a first outermost internal electrode layer (21 – Figure 1) of the plurality of internal electrode layers, the first outermost internal electrode layer being adjacent to the first outer layer (Figure 1); 
the first outermost internal electrode layer (21– Figure 1) is in contact with the first external electrode (41 – Figure 1) at the first end surface (160 – Figure 1); and 
31a thickness of the first outer layer (Db – Figure 1, ¶45) at the first end surface (160 – Figure 1) is greater than a thickness of the first outer layer (Da – Figure 1, ¶45) at a center or an approximate center in the length direction (¶45-47).
Kojima does not disclose the first and second external electrodes extend to the first lateral surface and the second lateral surface of the component body.
Tahara discloses the first and second external electrodes (20a, 20b – Figure 1, ¶17) extend to the first lateral surface and the second lateral surface of the component body (10 – Figure 1, ¶17).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure of Tahara to provide for greater contact area and reduced ESR.
Kojima does not disclose the first outermost internal electrode layer is increasingly curved away from the first main surface as the first outermost internal electrode layer gets closer to the first end surface.
Jeong discloses the first outermost internal electrode layer (121 – Figure 3, ¶28) is increasingly curved away (121a – Figure 3, ¶43) from the first main surface as the first outermost internal electrode layer gets closer to the first end surface (¶59).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the curved internal electrode structure of Jeong to decrease the footprint of the electronic device and thus decrease the mounting area (¶62 – Jeong). 
In re claim 2, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima further discloses wherein the thickness of the first outer layer at the first end surface (Db – Figure 1) is more than about 1.5 times greater than the thickness of the first outer layer at the center (Da – Figure 1) or the approximate center in the length direction (Table 1: Sample 4). 
In re claim 3, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima does not disclose a center or an approximate center in the width direction, a thickness in the length direction of a portion of the first external electrode that is in contact with the first outermost internal electrode layer is greater than a thickness in the length direction of a portion of the first external electrode that is in contact with the first main surface.
Tahara discloses a center or an approximate center in the width direction (Figure 1, Figure 3, ¶23), a thickness in the length direction of a portion of the first external electrode (20a – Figure 1, Figure 3) that is in contact with the first outermost internal electrode layer (12 – Figure 3, ¶23) is greater than a thickness in the length direction of a portion of the first external electrode that is in contact with the first main surface (¶25-27, Figure 3, Figure 4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Tahara to provide for improved securing reliability and suppression of crack formations (¶6 – Tahara). 
In re claim 5, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima further discloses the stacked body further includes: 
a second outer layer of the plurality of dielectric 32layers (portion of 1 below 2n – Figure 1), the second outer layer defining the second main surface (101 – Figure 1); and 
a second outermost internal electrode layer (2n – Figure 1) of the plurality of internal electrode layers, the second outermost internal electrode layer being adjacent to the second outer layer (portion of 1 below 2n – Figure 1); 
the second outermost internal electrode layer (2n – Figure 1) is in contact with the second external electrode (42 – Figure 1)at the second end surface (170 – Figure 1); and 
a thickness of the second outer layer at the second end surface (Db – Figure 1) is greater than a thickness of the second outer layer at the center (Da – Figure 1) in the length direction (¶45-47).
In re claim 6, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima further discloses each of the first external electrode and the second external electrode (41, 42 – Figure 1) includes an underlying electrode layer (¶39).
Kojima does not disclose the underlying layer is made of a baked layer.
	Tahara discloses an underlying layer for an external electrode (20a – Figure 3) is made of a baked layer (¶31).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Tahara to provide for outer electrodes that have greater contact area and desired conductivity. 
In re claim 7, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 6, as explained above. Kojima does not disclose each of the first external electrode and the second external electrode further includes a plating layer on the underlying electrode layer; and 
the plating layer includes: a nickel layer located on an underlying electrode layer side; and a tin layer located opposite to the underlying electrode layer side.
Tahara discloses each of the first external electrode and the second external electrode (20a, 20b – Figure 3) further includes a plating layer on the underlying electrode layer (¶31-32); and 
the plating layer includes: a nickel layer located on an underlying electrode layer side (¶32); and 
a tin layer located opposite to the underlying electrode layer side. (¶32)
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Tahara to aid in the mounting process of the electronic component. 
In re claim 15, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima further discloses the stacked body has a rectangular or substantially rectangular parallelepiped external shape (¶38-39).
In re claim 16, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima further discloses each of the plurality of dielectric layers has a thickness of not less than about 0.4 pm and not more than about 5 µm (¶69).
In re claim 17, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima further discloses each of the plurality of dielectric layers has a thickness of not less than about 0.4 pm and not more than about 2 µm (¶69).
In re claim 18, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima further discloses each of the plurality of internal electrode layers has a thickness of not less than about 0.3 µm and not more than about 1.0 µm (¶75).
In re claim 20, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima does not disclose a thickness of the underlying electrode layer is not less than about 10 µm and not more than about 50 µm (¶50).
Tahara discloses a thickness of the underlying electrode layer is not less than about 10 µm and not more than about 50 µm.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Publication 2006/0256504) in view of in view of Tahara et al. (US Publication 2019/0180938) and in further view of Jeong et al. (US Publication 2020/0066453) and in further view of Ogawa et al. (US Publication 2012/0194031).
In re claim 4, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 3, as explained above. Kojima does not disclose at the center or the approximate center in the width direction, a curvature radius of each of a plurality of ridge lines of the stacked body is not less than about 5 µm and not more than about 25 µm.
Ogawa discloses at the center or the approximate center in the width direction, a curvature radius of each of a plurality of ridge lines of the stacked body is not less than about 5 µm and not more than about 25 µm (¶22-¶24, ¶38, Table 1: Samples 3-6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the curvature radius as described by Tahara to provide for increased moisture resistance of the ceramic component. 
Kojima does not disclose the thickness in the length direction of the portion of the first external electrode that is in contact with the first outermost internal electrode layer is not less than about 4 µm.
Tahara discloses the thickness in the length direction of the portion of the first external electrode (20a – Figure 3) that is in contact with the first outermost internal electrode layer (12 – Figure 3) is not less than about 4 µm (¶27-29).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Tahara to provide for improved securing reliability and suppression of crack formations (¶6 – Tahara). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Publication 2006/0256504) in view of Tahara et al. (US Publication 2019/0180938) and in further view of Jeong et al. (US Publication 2020/0066453) and in further view of Takeuchi et al. (US Publication 2012/0058257).
In re claim 8, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 7, as explained above. Kojima does not disclose wherein the stacked body includes a plurality of corners directly covered with the plating layer.
Takeuchi discloses an external electrode configuration (1, 2 – Figure 2, ¶36) that includes a baked layer (13, 14 – Figure 2, ¶67) on which plating layers (1a, 2a – Figure 2, ¶68)are disposed and directly cover the corners of the component body (10 – Figure 2, ¶35).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure of Takeuchi to further miniaturize the electronic component. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Publication 2006/0256504) in view of in view of Tahara et al. (US Publication 2019/0180938) and in further view of Jeong et al. (US Publication 2020/0066453) and in further view of Chang et al. (US Publication 2012/0127626).
In re claim 19, Kojima in view of Tahara and in further view of Jeong discloses the multilayer ceramic electronic component according to claim 1, as explained above. Kojima does not disclose a percentage of area at which each of the plurality of internal electrode layers continuously covers a respective one of the plurality of dielectric layers is not less than about 50% and not more than about 95%.
Chang discloses a percentage of area at which each of the plurality of internal electrode layers (120a, 12b – Figure 2, ¶34) continuously covers a respective one of the plurality of dielectric layers (111 – Figure 2, ¶35) is not less than about 50% and not more than about 95% (Figure 4, ¶42-44, Table 1: Inventive Examples 1-11).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to optimize the continuity of the internal electrode layers as described by Chang to achieve a device having high levels of reliability and lower crack generation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Publication 2016/0233024)		Figure 5
Ono et al. (US Publication 2019/0221368)		Figure 2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848